People v Garville (2021 NY Slip Op 02821)





People v Garville


2021 NY Slip Op 02821


Decided on May 5, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2017-08695

[*1]The People of the State of New York, respondent,
vAlexander Garville, appellant. (S.C.I. No. 10062/17)


Paul Skip Laisure, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Christopher Blira-Koessler, and Natasha R. Pooran of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Suzanne J. Melendez, J.), rendered June 29, 2017, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that he was not afforded an opportunity to address the Supreme Court at the time of his sentencing, in violation of CPL 380.50, is unpreserved for appellate review (see People v Green, 54 NY2d 878, 880; People v McGinn, 96 AD3d 977, 978; People v McCant, 79 AD3d 908; People v Chin, 69 AD3d 752, 753; People v Chi Fong Chen, 56 AD3d 488, 488-489; People v Pertillar, 37 AD3d 740), and we decline to reach that issue in the exercise of our interest of justice jurisdiction (see People v Chi Fong Chen, 56 AD3d at 489; People v Pertillar, 37 AD3d at 740).
RIVERA, J.P., HINDS-RADIX, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court